Citation Nr: 0507965	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  97-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from January 1984 to May 
1996.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The Board remanded the 
case in January 2004 for additional development.  The case is 
once again before the Board for review. 

In a VA Form 9, dated May 1997, the veteran requested a 
hearing before a Veterans Law Judge.  In correspondence dated 
in July 1999, however, the veteran withdrew her hearing 
request.  


FINDINGS OF FACT

1.  To the extent possible, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran does not have a right shoulder disorder as a 
result of service. 


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A    §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right 
shoulder disorder.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate her claim by means of a rating decision 
issued in March 1997; a statement of the case issued in April 
1997; supplemental statements of the case issued in February 
2000 and October 2004; as well as letters dated in April 
2002, June 2003, and February 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the Board notes that the veteran was not 
provided notice of the VCAA prior to the RO's initial 
adjudication of her claim.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case is harmless error, as the content of the notice fully 
comply with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the notice letters do not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to submit 
any evidence pertaining to her claim through the documents 
described above.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The 
veteran's right shoulder was examined by VA in November 1996, 
which included X-rays.  The Board remanded the case in 
January 2004 to obtain private medical records.  As will be 
discussed below, however, the Board finds that the veteran 
failed to assist VA in obtaining those records.  The Board 
thus finds that VA has fulfilled its duty to assist under the 
VCAA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that the duty to assist is not a one-way street; if 
a veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence).  Thus, under the circumstances of this 
case, the Board finds that no further action is necessary to 
meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that she suffers from a right shoulder 
disorder as a result of service.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim.

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records show 
periodic treatment for complaints of right shoulder pain 
beginning in January 1985 when she was diagnosed as having 
fibromyositis.  A September 1985 medical record lists a 
preliminarily diagnosis of recurrent neuritis.  In a February 
1989 clinical record, it was noted that radiographic 
examination at that time detected no osseous, articular, or 
soft tissue abnormalities, and the veteran was found to have 
a normal right shoulder.  In May 1996, the veteran reported 
that she had had a painful or trick shoulder or elbow.  Upon 
clinical evaluation, however, both upper extremities were 
normal.

In September 1996, the veteran filed a claim of entitlement 
to service connection for a right shoulder condition and was 
afforded a VA compensation examination in November 1996.  At 
that time, the veteran reported right shoulder pain but 
denied any history of injury.  She stated that pain radiated 
down her right arm to her third, fourth, and fifth fingers.  
However, a physical examination of the right shoulder 
revealed no objective findings.  For example, the examiner 
noted that the veteran's right shoulder demonstrated full 
range of motion.  She was able to raise her right arm above 
her head without difficulty and extend it back to 90 degrees 
and across her arm over her shoulder.  No deformity was 
present.  The diagnosis was pain in the right shoulder.  X-
rays were ordered and showed no pathology of the right 
shoulder.  

The veteran was seen by a chiropractor from 1994 to 1999 for 
multiple joint pain, including the right shoulder.  Treatment 
records, in essence, describe radiating pain from the 
veteran's neck and upper spine to her right shoulder and down 
to her fingers.  A July 1998 entry notes that the veteran had 
"shldr tendonitis (biceps).  In May 1999, it was noted that 
the veteran had pain over her right shoulder blade and lower 
back after moving boxes two weeks prior.  No radiographs are 
contained in these records.

In a September 1999 letter, S.C., D.O., stated that he had 
been evaluating the veteran since October 1997.  Dr. S.C. 
explained that the veteran had degenerative changes in the 
right shoulder.  He stated that her most recent examination 
showed that her right shoulder was manifested by crepitance, 
full range of motion, and strength of +5/5.  He found no 
evidence of any laxity, and noted that the right shoulder did 
not appear to dislocate during range-of-motion testing.  Dr. 
S.C. indicated that, after reviewing the veteran's service 
medical records, it was as likely as not that the 
precipitating event for the degenerative changes in the right 
shoulder occurred during her 12 plus years of military 
service. 

In January 2004, the Board remanded the case and requested 
that all outstanding treatment records be obtained and 
associated with the claims file.  In particular, the Board 
requested that the RO obtain any and all treatment records, 
clinical studies, and any reports of radiological studies 
relied upon by Dr. S.C. in his report in which he stated that 
the veteran had degenerative changes in the right shoulder 
that were caused by her military service.  The Board 
indicated that, after receipt of the veteran's response, the 
RO should take such additional development action as it deems 
proper, including the conduct of any other appropriate VA 
examinations. 

Thereafter, in a February 2004 letter, the veteran was asked 
to complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for any and 
all treatment records, clinical studies, and any reports of 
radiological studies.  The letter specifically identified Dr. 
S.C. as a potential source for such records.  The veteran was 
provided an address of where to send her VA Form 21-4142.  
She was also provided a telephone number if she had any 
questions.  The letter notified the veteran that she had 60 
days to provide the information.  After the veteran failed to 
respond, an October 2004 letter notified her that the case 
was being transferred to the RO for a decision.  In a 
supplemental statement of the case issued in October 2004, 
the RO continued the denial of her claim for service 
connection for a right shoulder disorder. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disorder.  
The Board finds that the evidence does not support a finding 
that the veteran has a current right shoulder disorder 
related to her military service.  The most compelling 
evidence in support of the veteran's claim is the September 
1999 letter by Dr. S.C. which indicates that the veteran has 
degenerative changes of the right shoulder as a result of 
service.  However, although crepitance of the shoulder was 
reported, no radiographs were included to support Dr. S.C.'s 
opinion regarding the purported degenerative changes despite 
VA's subsequent attempts to obtain any such records with the 
veteran's assistance.  Further, in contrast to Dr. S.C.'s 
conclusions, X-rays performed in November 1996 showed no 
pathology of the right shoulder.  Moreover, a physical 
examination at that time revealed no objective findings of 
the right shoulder.  The Board places greater probative value 
on the November 1996 VA examination report, which does 
include actual X-ray findings, than Dr. S.C.'s opinion which 
is unsupported by any radiographic evidence of record.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another).  

The Board also points out that a July 1998 report from a 
chiropractor notes that the veteran has "shldr tendonitis 
(biceps).  Again, however, the Board places greater probative 
value on the VA examination report which found no objective 
pathology of the veteran's right shoulder to account for her 
complaints of pain.  Id.  Although EMG testing in November 
1996 revealed mild right ulnar neuropathy with elbow 
involvement, service connection for that disability has 
already been established and is not an issue before the Board 
at this time. 

The Board again points out that the veteran did not assist VA 
in the development of her claim by submitting the necessary 
form required to obtain treatment records from Dr. S.C.  The 
Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing her claim, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining putative evidence.  See Wood, 1 Vet. App. at 193.  
Under theses circumstances, the Board has no alternative but 
to deny the veteran's claim based on the available evidence.  
Since no treatment records were obtained from Dr. S.C., the 
Board also finds that it was proper for the RO to transfer 
the case to the Board without scheduling the veteran for a VA 
examination.  

As there is simply no persuasive well-supported objective 
medical evidence of underlying disability to account for the 
veteran's complaints of right shoulder pain, the veteran's 
claim fails.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); see also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right shoulder disorder.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A § 5107(b).  Despite the veteran's statements that she 
currently suffers from a right shoulder disorder as a result 
of service, as a layperson without medical expertise or 
training, her statements alone are insufficient to prove her 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. at 494-95 (laypersons are not competent 
to render medical opinions).  Accordingly, the appeal is 
denied.


ORDER

Service connection for a right shoulder disorder is denied. 




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


